Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 1 of 18 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

Bakari Hannah,

       Plaintiff,
                                           Case Number: 8:21-cv-1382
       v.

Experian Information Solutions, Inc.
                                                   JURY TRIAL DEMANDED
and Professional Debt Mediation,
Inc.,
      Defendants.

                COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, Bakari Hannah (“Mr. Hannah”), by and

through his attorneys, Seraph Legal, P.A., and complains of the Defendants,

Experian Information Solutions, Inc. (“Experian”), and Professional Debt

Mediation, Inc. (“PDM”) (jointly “Defendants”) stating as follows:

                         PRELIMINARY STATEMENT

      1.     This is an action brought by Mr. Hannah against PDM for violations

of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and

the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”), and against

Experian for violations of the FCRA.




                                    Page 1 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 2 of 18 PageID 2




                          JURISDICTION AND VENUE

      2.     Subject matter jurisdiction arises under the FDCPA, 15 U.S.C. §

1692k(d), the FCRA, 15 U.S.C. § 1681p, and 28 U.S.C. § 1331.

      2.     The Defendants are subject to the jurisdiction of this Court pursuant

to Florida Statute § 48.193 and Fed. R. Civ. P. 4(k).

      3.     Venue is proper in the Middle District of Florida pursuant to 28 U.S.C.

§1391(b)(2) because the acts complained of were committed and / or caused by the

Defendants within Polk County, which is in the Middle District of Florida.

                                      PARTIES

      4.     Mr. Hannah is a natural person residing in the city of Lakeland, Polk

County, Florida and is a Consumer as defined by the FCRA, 15 U.S.C. § 1681a(c).

      5.     Experian is an Ohio corporation, with a primary business address of

475 Anton Boulevard, Costa Mesa, CA 92626.

      6.     Experian is registered to conduct business as a foreign corporation in

the State of Florida, where its Registered Agent is CT Corporation System, 1200

South Pine Island Rd., Plantation, FL 32301.

      7.     Experian is a nationwide Consumer Reporting Agency (“CRA”)

within the meaning of the FCRA, 15 U.S.C. § 1681a(f), in that it, for monetary fees,

dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in

the practice of assembling or evaluating consumer credit information or other


                                      Page 2 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 3 of 18 PageID 3




information on consumers for the purpose of furnishing consumer reports to third

parties, and uses various means of interstate commerce for the purpose of

preparing or furnishing consumer reports, specifically including mail and

telephone communications.

      8.     PDM is a Florida corporation, with a primary business address of

8657 Baypine Road, Suite 201, Jacksonville, Florida 32256.

      9.     PDM is registered to conduct business in the State of Florida, where its

Registered Agent is Rohan R. Kissoonlal, 8657 Baypine Road, Suite 201,

Jacksonville, Florida 32256.

      10.    PDM is a furnisher of information to Experian.

      11.    PDM is registered with the Florida Office of Financial Regulation as a

Consumer Collection Agency (“CCA”), holding license number CCA0900729.

      12.    PDM is a Debt Collector within the meaning of the FDCPA, 15 U.S.C.

§1692a(6), in that it uses postal mail or another instrumentality of interstate commerce

for its business, the principal purpose of which is the collection of debts. Alternatively,

PDM regularly collects or attempts to collect, directly or indirectly, debts owed or due

or asserted to be owed or due another.

                             FACTUAL ALLEGATIONS

      13.    Some time ago, Mr. Hannah had rented an apartment as his primary

residence from Windsor Manor Apartments (“Windsor”) in Tampa, Florida.

       14.    Mr. Hannah only ever had one lease agreement with Windsor.

                                       Page 3 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 4 of 18 PageID 4




      15.     On or around March 2019, Mr. Hannah vacated his rental with

Windsor.

      16.     Sometime after Mr. Hannah vacated the apartment, Windsor claimed

Mr. Hannah owed $5,180 in back rent, damages and/or fees.

      17.     In August 2019, Windsor sold or otherwise assigned the Debt to PDM.

      18.     Florida Statute § 559.715 requires a written notice to be sent to the

consumer within thirty days of the assignment of a consumer debt.

      19.     PDM complied with Florida Statute § 559.715 by sending written

correspondence to Mr. Hannah.

      20.     The written letter sent by PDM stated the nature of the debt and request

payment.

      21.     The Debt arose from transactions which were for family, personal, or

household purposes, specifically the rental of a personal dwelling, and therefore meets

the definition of Debt under the FDCPA, 15 U.S.C. § 1692a(5).

            Duplicate Tradelines Unfairly Damage Mr. Hannah’s Credit

      22.     On or around April 15, 2021, Mr. Hannah requested and obtained a

copy of his consumer credit disclosure from Experian.

      23.      Experian’s disclosure to Mr. Hannah included an account reported

to it by PDM bearing account number “810900138” (the “First PDM Tradeline”).

SEE PLAINTIFF’S EXHIBIT A.



                                      Page 4 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 5 of 18 PageID 5




      24.    The First PDM Tradeline indicated Mr. Hannah has a past due

amount of $5,180, and this balance was accurate as of April 2021.

      25.    The First PDM Tradeline also indicated that the account was opened

in August 2019 and first became delinquent in March 2019.

      26.    The First PDM indicated the original creditor was Windsor.

      27.    The First PDM Tradeline was first reported by PDM to Experian in

October 2019.

      28.    Experian’s disclosure to Mr. Hannah included a second account

furnished to it by PDM (the “Second PDM Tradeline”). SEE PLAINTIFF’S

EXHIBIT A.

      29.    The Second PDM Tradeline indicated that $5,180 is past due and that

the account was first opened in August 2019, and that Windsor was the original

creditor.

      30.    The two PDM tradelines clearly concern the identical, singular,

underlying Debt alleged to belong to Mr. Hannah by Windsor.

      31.    Despite Mr. Hannah having only one lease, and thus only a single

$5,180 alleged debt, PDM reported to Experian Mr. Hannah had two, different

leases and debts with Windsor accounts.

      32.    Both accounts were reported as having delinquent $5,180 balances.




                                   Page 5 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 6 of 18 PageID 6




      33.    PDM, knew, or should have known, that it was reporting the same

account twice to Experian concerning Mr. Hannah.

      34.    On its face, it would be exceedingly unlikely the same apartment

complex would allege two debts from the same renter on the same day, and that

this would end up with the same past due amount.

      35.    PDM began reporting the second tradeline monthly to Experian in

January 2020.

      36.    PDM’s reporting of the Debt to Experian is a Communication as defined

by 15 U.S.C. § 1692a(2) and was in connection with the collection of the Debt.

      37.    Reporting a debt to a CRA is an attempt to collect the debt alleged

therein. See, e.g., Edeh v. Midland Credit Management, Inc., 748 F. Supp. 2d 1030 (D.

Minn. 2010) (“The Court has learned, through its work on countless FDCPA cases,

that threatening to report and reporting debts to CRAs is one of the most commonly-

used arrows in the debt collector's quiver.”)

      38.    Despite the obvious duplication of the PDM account, Experian

included both iterations of the PDM tradeline in reports sold regarding

Mr. Hannah, and in its disclosures to Mr. Hannah, after January 2020.

      39.    Due to numerous and obvious red flags, Experian knew, or should

have known, that PDM was reporting the same account twice.

      40.    Experian has no reasonable procedures in place to prevent obvious

duplicate accounts from appearing multiple times in a consumer’s credit history.

                                      Page 6 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 7 of 18 PageID 7




      41.    Experian’s inclusion of the duplicate tradeline caused significant harm to

Mr. Hannah’s credit scores, as the number of charged-off accounts on a consumer’s

report adversely affects the consumer’s scores.

                Mr. Hannah’s Dispute of the Duplicate Tradelines

      42.    In April 2021, Mr. Hannah disputed the false doppelganger PDM

tradeline to Experian.

      43.    Mr. Hannah indicated in his dispute that the tradeline was a duplicate.

      44.    Experian, upon receipt of Mr. Hannah’s dispute, sent PDM an

Automated Consumer Dispute Verification Requests (“ACDVs”) through a system

known as e-OSCAR.

      45.    PDM responded to the ACDV, stating that the tradeline required an

update, but otherwise verifying the reported information as accurate.

      46.    PDM did not delete either iteration of its tradeline.

      47.    Indeed, PDM continued to report the duplicate tradelines to Experian,

monthly.

      48.    PDM did, however, update one iteration of its tradeline to change the

date “First Reported” to November 2019 from October 2019.

      49.    On or around May 4, 2021, Mr. Hannah requested and obtained an

updated copy of his consumer credit disclosure from Experian.




                                      Page 7 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 8 of 18 PageID 8




      50.    Experian’s May 4, 2021 disclosure to Mr. Hannah contains the PDM

tradelines post-dispute. SEE PLAINTIFF’S EXHIBIT B.

      51.    Metro 2 reporting guidelines serve as industry standards and are

promogulated by the Consumer Data Industry Association (“CDIA”), an

international trade association representing over 140 members involved in credit

reporting, mortgage reporting, check verification, tenant and employment

screening, collection services, and fraud verification services.

      52.    In cooperation with the major CRAs, CDIA publishes the Metro 2

reporting standards to assist furnishers with their compliance requirements under

the FCRA.

      53.    A furnisher of information to a CRA, such as PDM, is required, upon

receipt of notice of dispute from a CRA, to conduct a reasonable investigation into

the dispute. 15 U.S.C. § 1681s-2b.

      54.    PDM failed to conduct a reasonable investigation into Mr. Hannah’s

dispute.

      55.    Any reasonable investigation would have determined that it was

reporting the same account, twice, to Mr. Hannah’s credit, and that at least one

iteration of the tradeline needed to be deleted.




                                     Page 8 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 9 of 18 PageID 9




       56.     Instead of deleting one iteration of the tradeline, PDM actually made

its reporting less accurate by changing the date “first reported” on one iteration of

the tradeline.

       57.     Likewise, a CRA, such as Experian, is required to conduct its own

investigation into a dispute from a consumer. 15 U.S.C. § 1681i(a)(1)(A).

       58.     However, on information and belief, rather than conduct its own

independent investigation, Experian merely relied on the ACDV responses from

PDM, blindly accepting the ACDV results and updating its reporting accordingly.

       59.     Had Experian conducted its own investigation, it would have, or

should have, realized that the disputed tradeline was in fact the same underlying

account as the other PDM tradeline, and that at least one iteration needed to be

deleted.

       60.     Experian requires its data furnishers, like PDM, to comply with Metro

2 standards.

       61.     Yet, when Experian receives reports which are out-of-compliance

with Metro 2 standards, rather than reject the report or request an amended report

from the furnisher, Experian simply includes the data, as-is, into the consumer’s

credit file.




                                      Page 9 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 10 of 18 PageID 10




      62.   Experian continues to include both iterations of the PDM tradeline in

reports sold regarding Mr. Hannah, despite the obvious similarities in the

tradelines and the lack of compliance with Metro 2.

                     Failure to Use Reasonable Procedures

      63.   The FCRA is clear in its requirement that Experian, as a CRA, is

required to prepare accurate reports:

            Accuracy of Report.         Whenever a consumer reporting
            agency prepares a consumer report it shall follow reasonable
            procedures to assure maximum possible accuracy of the
            information concerning the individual about whom the report
            relates. 15 U.S.C. §1681e(b).

      64.   Experian knows that including duplicate, error-riddled information

in reports sold is not a reasonable procedure to ensure maximum possible

accuracy of reports sold.

      65.   On its face, Experian’s policies do not reasonably ensure the

“maximum possible accuracy” of credit reports produced, despite being required

to do so under the FCRA. 15 U.S.C. § 1681e(b).

      66.   Despite this, records from Experian indicate that it has sold at least 37

reports to Mr. Hannah’s creditors and potential creditors since January 2020. SEE

PLAINTIFF’S EXHIBIT C.

      67.   Each of the 37 creditors and potential creditors referenced in Exhibit

E requested a credit report from Experian regarding Mr. Hannah.


                                    Page 10 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 11 of 18 PageID 11




      68.    In each instance, Experian was required to follow reasonable

procedures to assure maximum possible accuracy of the information concerning

Mr. Hannah.

      69.    Including obviously duplicate account is inherently an unreasonable

procedure for assuring maximum possible accuracy.

      70.    Experian thus failed to use reasonable procedures when preparing

the credit reports sold to each lender.

      71.    As a result of Experian’s failure to prepare reports utilizing

procedures to ensure maximum possible accuracy, Mr. Hannah has suffered an

impaired ability to obtain credit and services, as well as economic losses.

      72.    Indeed, Mr. Hannah has attempted on multiple occasions to secure

financing for an automobile, applying first from January 2020 to May 2020 and

then again starting in January 2021.

      73.    Mr. Hannah’s applications were reviewed by potential lenders in

each instance, which received an errant consumer report from Experian.

      74.    The duplicate tradelines included in Experian’s reports caused unjust

harm to Mr. Hannah’s credit scores and negatively affected his ability to obtain an

auto loan.




                                    Page 11 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 12 of 18 PageID 12




      75.   The Defendants’ false reporting has also caused Mr. Hannah to suffer

embarrassment, damage to reputation, and emotional distress from being denied

credit and having to dispute the false accounts on his credit report.

 Experian’s Awareness of Inclusion of Out-Of-Compliance Furnisher Reports

      76.   Experian is aware that it frequently accepts information furnished to

it which does not comply with Metro 2 guidelines and is often out-of-compliance.

      77.   However, Experian’s primary concern is to produce reports about

consumers with as much data as possible – a goal at odds with its requirement to

utilize reasonable procedures to ensure maximum possible accuracy.

      78.   Experian has had judgment rendered against it on numerous

occasions for violations of the FCRA’s accuracy requirement. See, e.g., Miller v.

Experian Info. Servs., LLC, 3-11-CV-01231-BR (D. Or. Nov. 28, 2012 (jury awarded

over $18 million to a 57-year-old nurse whom Experian had continuously included

wildly erroneous information in its reports it furnished about her).

      79.   Experian could reasonably foresee that selling reports which

contained significant, albeit fabricated, derogatory payment history would cause

significant harm to Mr. Hannah.

      80.   Experian’s knowing and repeated conduct warrants an award of

punitive damages.




                                    Page 12 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 13 of 18 PageID 13




      81.    Mr. Hannah has hired the undersigned law firm to represent him in

this matter and has assigned the firm his right to fees and costs.

                                COUNT I
                     PDM’S VIOLATIONS OF THE FDCPA

      82.    Mr. Hannah adopts and incorporates paragraphs 1 – 81 as if fully restated

herein.

      83.    PDM violated 15 U.S.C. § 1692e and 1692e(10) in that PDM used false

representations and deceptive means to collect a debt when it reported a single

account twice to Experian, thereby falsely indicating that Mr. Hannah had two

separate alleged debts and owed twice the amount.

      84.    PDM violated 15 U.S.C. § 1692e(2)(a) in that PDM made false

representations about the character, amount and legal status of a debt, when it

reported a single account twice to Experian, thereby falsely indicating that

Mr. Hannah had two separate alleged debts and owed twice the amount.

      85.    PDM violated 15 U.S.C. § 1692e(8) when PDM communicated credit

information which was known to be false, or should have been known to be false,

when it reported a single account twice to Experian, thereby falsely indicating that

Mr. Hannah had two separate alleged debts and owed twice the amount.

      86.    PDM violated 15 U.S.C. § 1692f(1) in that PDM attempted to collect

an amount not allowed by law. Specifically, it attempted to collect an additional



                                     Page 13 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 14 of 18 PageID 14




$5,180 from Mr. Hannah, when this amount was not expressly authorized by any

agreement between Mr. Hannah and Windsor.

      87.      PDM’s conduct renders it liable for the above-stated violations of the

FDCPA, and Mr. Hannah is therefore entitled to statutory damages not to exceed

$1,000.00 in addition to other relief as this Court deems appropriate.

      WHEREFORE, Mr. Hannah respectfully requests that this Court enter

judgment against PDM, and for her, as follows:

      a. Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      b. Actual damages, for economic harm and lost credit opportunities,

            pursuant to 15 U.S.C. § 1692k(a)(1);

      c. Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);

            and,

      Such other relief that this Court deems just and proper.

                                 COUNT II
                    EXPERIAN’S VIOLATIONS OF THE FCRA

      88.      Mr. Hannah adopts and incorporates paragraphs 1 - 81 as if fully

stated herein.

      89.      Experian violated 15 U.S.C. § 1681e(b) when it failed to follow

reasonable procedures to assure maximum possible accuracy of consumer reports

sold regarding Mr. Hannah when Experian sold at least 37 reports which



                                      Page 14 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 15 of 18 PageID 15




contained a duplicate tradeline regarding an alleged debt reported by PDM. This

inaccuracy falsely represented to third-parties that Mr. Hannah had over $5,000 of

additional consumer debt.

      90.      Experian violated 15 U.S.C. § 1681i(a)(1)(A) when it failed to conduct

a reasonable investigation into Mr. Hannah’s dispute. Even a cursory examination

of the two tradelines would have revealed their duplicitous nature. Experian did

not contact the consumer or original creditor, and instead relied solely on PDM’s

affirmation.

      91.      Experian’s conduct was willful and intentional, or, alternately, was

done with reckless disregard for its duties under the FCRA to provide reports with

maximum possible accuracy and to investigate consumer disputes, and its policies

could reasonably be foreseen to cause harm to Mr. Hannah.

      WHEREFORE, Mr. Hannah respectfully requests this Honorable Court

enter judgment against Experian for:

      a.       The greater of statutory damages of $1,000 per incident (for a total of

               $37,000, based solely upon information known at the time of filing),

               pursuant to 15 U.S.C. § 1681n(a)(1)(A) or 15 U.S.C. § 1681o(a)(1) or

               Mr. Hannah’s actual damages for loss of credit opportunities and

               related economic and non-economic injuries;

      b.       Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);


                                      Page 15 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 16 of 18 PageID 16




      c.     Reasonable costs and attorneys’ fees pursuant to pursuant to 15 U.S.C.

             §1681n(a)(3); and,

      d.     Such other relief that this Court deems just and proper.

                                COUNT III
                      PDM’S VIOLATIONS OF THE FCRA

      92.    Mr. Hannah adopts and incorporates paragraphs 1 - 81 as if fully

stated herein.

      93.    PDM violated 15 U.S.C. § 1681s-2(b) when it failed to conduct a

reasonable investigation, upon receiving notice of a dispute by Mr. Hannah from

Experian in April 2021. Had PDM conducted a reasonable investigation, it would

have realized that it was furnishing the same account twice to Experian, across

two different tradelines, at least one of which required deletion. Instead of deleting

one or both tradelines, PDM actually updated its reporting to change the date “first

reported”.

      94.    PDM’s conduct was willful and intentional, or, alternately, was done

with reckless disregard for its duties under the FCRA to reasonable investigate

consumer disputes, and its policies could reasonably be foreseen to cause harm to

Mr. Hannah.

      WHEREFORE, Mr. Hannah respectfully requests this Honorable Court

enter judgment against PDM for:



                                     Page 16 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 17 of 18 PageID 17




      a.    The greater of statutory damages of $1,000 per incident, pursuant to

            15 U.S.C. § 1681n(a)(1)(A) or 15 U.S.C. § 1681o(a)(1) or Mr. Hannah’s

            actual damages for loss of credit opportunities and related economic

            and non-economic injuries;

      b.    Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

      c.    Reasonable costs and attorneys’ fees pursuant to pursuant to 15 U.S.C.

            §1681n(a)(3); and,

      d.    Such other relief that this Court deems just and proper.

                          JURY TRIAL DEMANDED

      Mr. Hannah hereby demands a trial by jury on all issues so triable.



Respectfully submitted on June 8, 2021, by:


                                              SERAPH LEGAL, P. A.

                                              /s/ Bridget L. Dow
                                              Bridget L. Dow, Esq.
                                              Florida Bar No.: 1022866
                                              BDow@seraphlegal.com
                                              /s/ Bryan J. Geiger
                                              Bryan J. Geiger, Esq.
                                              FL Bar #: 119168
                                              BGeiger@SeraphLegal.com
                                              1614 N. 19th St.
                                              Tampa, FL 33605
                                              Tel: 813-567-1230
                                              Fax: 855-500-0705
                                              Counsel for Plaintiff


                                   Page 17 of 30
Case 8:21-cv-01382-VMC-AEP Document 1 Filed 06/08/21 Page 18 of 18 PageID 18




                               EXHIBIT LIST

A     Mr. Hannah’s Experian Disclosure, April 15, 2021, PDM Tradelines
B     Mr. Hannah’s Experian Disclosure, May 5, 2021, PDM Tradelines
C     Mr. Hannah’s Experian Disclosure, May 5, 2021, Inquiries




                                 Page 18 of 30
